(212) 574-1420 March 7, 2008 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission One Station Place 100 F Street, N.E. Washington, D.C. 20549 Attention: Jessica Kane, Esq. Re: BlueFire Ethanol Fuels, Inc. Registration Statement on Form S-1 (File No. 333-148199) and Form 10Q-SB (File No. 000-52361) Dear Ms. Kane: We represent BlueFire Ethanol Fuels, Inc., a Nevada corporation (the “Company”), in connection with the Company’s Registration Statement on Form S-1 (originally filed on Form SB-2), filed with the Securities and Exchange Commission (the “Commission”) on December 20, 2007.By letter dated January 15, 2008 (the “Comment Letter”), the Staff of the Commission (the “Staff”) provided the Company with its comments on the Registration Statement and Form 10-QSB. In response to the Comment Letter, the Company has today filed with the Commission Amendment No. 1 to the Form S-1 (the “Revised Registration Statement”).The purpose of this letter is to aid your review of the Revised Registration Statement by responding, on behalf of the Company, to each of the comments in the Comment Letter and, when appropriate, identifying the location of the changes or additions made in the Revised Registration Statement.The following numbered paragraphs correspond to the numbered paragraphs of the Comment Letter.References to page numbers in the responses below are to page numbers in the Revised Registration Statement. Registration Statement, Form S-1 Selling Stockholders, page 39 1. Please describe any material relationship between you and the selling shareholders during the past three years, including the transactions by which the selling shareholders acquired their shares.Please disclose the consideration paid by the selling shareholders. The Company has supplemented the disclosure on pages 42 and 43 of the prospectus in the Revised Registration Statement to disclose the Company’s relationship with the selling shareholders and the consideration paid by the selling shareholders. U.S.
